Citation Nr: 1514107	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-43 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2011, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In February 2014, the Board denied service connection for left ear hearing loss and granted service connection for tinnitus and right ear hearing loss.

The Veteran appealed the Board's decision to the Court which, in February 2015, on the basis of a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the denial of service connection for left ear hearing loss and remanded the matter to the Board for further action.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's left ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss.  The Veteran asserts that his current hearing loss started while on active duty, after being exposed to artillery and small arms fire serving as an infantryman with the 101st Airborne Division in the Republic of Vietnam, and these problems have continued to the current time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Sensorineural hearing loss will be presumed to have been incurred in service if it manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley , 5 Vet. App. at 159-60 .

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As to a current disability, the evidence is in relative equipoise as to whether the Veteran's current left ear hearing loss meets the criteria for a hearing loss disability as defined in 38 C.F.R. § 3.385.  Specifically, a May 2010 VA audiological examination recorded the following puretone thresholds, in decibels:


HERTZ

1000
2000
3000
4000
Avg
LEFT
25
25
20
20
30

Speech recognition scores using the Maryland CNC Test were 92% and 96%.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for a current left ear on the basis of the 92% speech recognition score.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to an in-service injury, the Board concedes that the Veteran's exposure to artillery and small arms fire while serving in Republic of Vietnam from July 1969 to July 1970 caused acoustic trauma.  Moreover, the Veteran's report of hearing loss and tinnitus since service is consistent with his service as an infantryman with an artillery unit.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

As to whether the current left ear hearing loss is related to service, the evidence is in relative equipoise.  The service treatment records are not helpful in capturing the Veteran's hearing loss during service because they only show a whisper voice test on separation.  The May 2010 VA examiner's unfavorable opinion is also of little help because it is predominately based upon the absence of a documented hearing loss disability during service.  In contrast, the Veteran provided competent, credible testimony and statements of hearing problems since service.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current left ear hearing loss is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


